Case 3:15-cv-00785-JBA Document 247 Filed 10/04/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

FIH, LLC,

Plaintiff,
-against- 15-CV-00785 (JBA)

FOUNDATION CAPITAL PARTNERS LLC,
F/K/A FOUNDATION MANAGING MEMBER
LLC; DEAN BARR; JOSEPH MEEHAN;
THOMAS WARD; AND JOSEPH
ELMLINGER,

Defendants.

 

 

DEFENDANT JOSEPEH MEEHAN’S
MOTION TO SUPPLEMENT THE JOINT TRIAL MEMORANDUM

Defendant Joseph Meehan seeks leave to supplement the Joint Trial Memorandum and
supporting documents filed by Plaintiff and Defendant Dean Barr on September 16, 2019 (Docket
No. 243). At the time that Plaintiff and Defendant Barr drafted and filed the Joint Trial
Memorandum, Defendant Meehan was not represented by counsel and did not participate in the
preparation of the Joint Trial Memorandum. Defendant Meehan has since engaged counsel and
wishes to supplement the Joint Trial Memorandum for two principal purposes: (1) to add himself
to the witnesses that may be called to testify at trial, as neither Plaintiff nor Defendant Barr
included Defendant Meehan on their witness lists; and (2) to incorporate the Court’s ruling that
only two of the five allegedly false representations that remain in this case may be the basis for
any judgment against Defendant Meehan. There will be no prejudice if this motion is granted, as
the parties have not yet exchanged their objections to the other’s witness and exhibit lists and the

Pre-Trial Conference has not yet been held.
Case 3:15-cv-00785-JBA Document 247 Filed 10/04/19 Page 2 of 4

Specifically, Defendant Meehan seeks leave to add the following materials to the Joint
Trial Memorandum:

1. Section VI(B) — Defendants’ Statement of the Nature of the Case (pp. 12-13)

Defendant Meehan seeks to adopt Defendant Barr’s Statement of the Nature of the Case
and to add one paragraph that reads, “FIH claims that Meehan made two of the allegedly five false
statements described above: (1) a statement in due diligence materials that ‘the current
representative [Foundation] pipeline . . . has become increasingly active in recent months’ and (2)
a statement that the relationship between Barr and Meehan posed no threat to their ability to work
together.”

2. Section VIII — List of Witnesses and Exhibits (page 13)

Defendant Meehan seeks leave to add the attached List of Trial Witnesses (Exhibit 1).
Defendant Meehan’s proposed List of Trial Witnesses is identical to Defendant Barr’s Corrected
List of Trial Witnesses except that it adds Defendant Meehan as a witness.

Defendant Meehan further seeks leave to adopt Defendant Barr’s Exhibit List. Defendant
Meehan further seeks to reserve the right to use exhibits on Plaintiff's exhibit list and further
exhibits necessary for the purpose of impeachment and/or rebuttal, and the right to use
demonstrative evidence at trial to be identified before the date of the last pre-trial conference.

3. Section [X — Stipulations and Proposed Findings of Fact and Conclusions of
Law — Contested Issues of Fact and Law (page 15)

Defendant Meehan seeks leave to add a sentence to paragraph 15 that reads, “Defendant
Meehan contends that as to him, there is an issue of fact as to whether the first two representations

listed on page 53 of the Court’s ruling were true or false when made.”
Case 3:15-cv-00785-JBA Document 247 Filed 10/04/19 Page 3 of 4

4. Section X — Objections (pp. 17-18)
Defendant Meehan seeks leave to adopt Defendant Barr’s Objections. Defendant Meehan
further seeks leave to further object to Plaintiff's Proposed Jury Instructions to the extent that they

do not clearly instruct the jury that only two of the five allegedly false representations remaining

  
 

in this case may be the basis for any judgmenta

Dated: October 4, 2019 foe Ao es .

_— Joseph M. Pastore IIT (CT11431)

ee PASTORE & DAILEY LLC
4 High Ridge Park
Stamford, CT 06905
Telephone: (203) 658-8454
Facsimile: (203) 348-0852
Email: jpastore@psdlaw.net
Counsel for Joseph Meehan
Case 3:15-cv-00785-JBA Document 247 Filed 10/04/19 Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify that on October 4, 2019, a copy of the foregoing Motion to
Supplement the Joint Trial Memorandum was filed electronically and will be served by
mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-
mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the

  
 
   
 

may access this filing through the Cour

 

oseph M. Pastore III (CT11431)
Pastore & Dailey LLC

4 High Ridge Park

Stamford, CT 06905

Tel: (203) 658-8454

Fax: (203) 348-0852

Email: jpastore@psdlaw.net
